Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Amendment
The amendment filed on 12/29/2021 has been entered into this application. Claim 3 is/are cancelled. 

Response to Arguments
Applicant’s arguments/remarks, (see pages 7-8), filed on 12/29/2021, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  

The closest prior art references of Sugimoto (2015/0177095 A1) and/or Prystupa (2017/0205385 A1) discloses an apparatus/method.
However, Sugimoto and/or Prystupa fail to disclose, teach or suggest the structure of an ultrasound emitter configured to direct an ultrasonic signal into the index matching fluid, wherein the glass element is configured to reflect the ultrasonic signal out of the enclosure into a diffuse medium, as claimed and as specified in the present application specification.

Allowable Subject Matter
Claims 1-2 and 4-20 are allowed. 
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious an ultrasound emitter configured to direct an ultrasonic signal into the index matching fluid, wherein the glass element is configured to reflect the ultrasonic signal out of the enclosure into a diffuse medium, in combination with the rest of the limitations of the claim. Claims 2 and 4-14 are allowable by virtue of their dependency.  
As to claims 15-18, the examiner’s statement of reasons for allowance is indicated in the previous Official Action dated October 04, 2021.
As to claim19, the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the glass element reflects the ultrasonic signal to the target, and wherein the strong illumination beam propagates through the glass element to the target, in combination with the rest of the limitations of the claim. Claim 20 are allowable by virtue of its dependency.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886